UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1474



VICKI S. PLESS; COY E. PLESS,

                                           Petitioners - Appellants,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.


On Appeal from the United States Tax Court.    (Tax Ct. No. 03-1917)


Submitted:   October 14, 2004             Decided:   October 19, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.




Vicki S. Pless, Coy E. Pless, Appellants Pro Se. Charles Bricken,
Carol Ann Barthel, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Vicki S. Pless and Coy E. Pless appeal from the tax

court’s orders upholding the notice of federal tax lien with

respect to the Plesses’ 1998 income tax liability and upholding the

Commissioner’s determination that Vicki Pless was not entitled to

relief from joint and several liability.     We have reviewed the

record and the tax court’s memorandum and opinions and find no

abuse of discretion and no reversible error.       Accordingly, we

affirm for the reasons stated by the tax court.      See Pless v.

Comm’r of Internal Revenue, No. 03-1917 (U.S. Tax Ct. Feb. 3, 10 &

19, 2004).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -